By the Court,
(orally.) The captain of the Mitchell did not, evidently, intend to separate the cotton of the defendants from the rest of the cargo, nor to deliver it to them at their own risk after the disaster. Not only did he ship it to his own account, and direct that it should not be delivered to the original consignees without an average *52bond, but, on bis coming to Memphis, he did not notify the consignors, nor rely on them to save their shipments. The case is one for general average; and the fact that the Mitchell did not complete her trip, but returned, when raised, to the nearest port of safety for repairs, should not defeat the contribution under the facts of this case. The custom,to include pertain, expenses in the general average is, perhaps, not admissible as evidence; but in this case there was, in effect, one continuous effort to save the sunken vessel and her cargo, and the average should include all the expenses from the sinking of the vessel, not excluding those incurred for a reshipment of a part of the damaged cargo from Memphis to New Orleans on the Cherokee. Decree accordingly.